DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 7/15/2022. It is noted that in the amendment, applicant has amended claims 1 and 26, and canceled claims 2-4 and 31-32. There is not any claim being added into the application. As amended, the pending claims are claims 1, 5-7, 9, 11-13 and 26 (Note that claims 8 and 10 were canceled in the amendment of 2/22/2022, and claims 14-25 and 27-30 were canceled in the Pre-amendment of 1/15/2020) which claims are examined in the present office action.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 7/15/2022, and applicant's arguments provided in the mentioned amendment, pages 10-12, have been fully considered and are sufficient to overcome all rejections to the claims over the arts of Touchi et al (US Publication No. 2011/0261232), Nishio (US Publication No. 2011/0292253), and Touchi et al (US Publication No. 2011/0261250).
Allowable Subject Matter
4.	Claims 1, 5-7, 9, 11-13 and 26 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The zoom lens as recited in the independent claim 1 and the method for manufacturing a zoom lens as recited in the independent claim 26 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2011/0261232, 2011/0292253 and 2011/0261250 by the limitations regarding to a) the relationship among the focal length of the fourth lens group, the focal length of the zoom lens at its wide angle end, and the focal length of the zoom lens at its telephoto end as recited in the feature thereof “0.961  ≤  (-f4)/(fw * ft)1/2  <  2.10” (claim 1 on line 23 and 26 on line 24 of each claim) and b) the relationship among the total length of the zoom lens, the focal length of the third lens group, and the focal length of the zoom lens at its telephoto end as recited in the feature thereof “0.110  <  TLt  *  f3/(ft * ft)  <  0.130” (claim 1 on line 25 and claim 26 on line 26). It is noted that while a zoom lens having five lens groups with features thereof “a first lens group …focusing lens group” (claim 1 on lines 1-19 and claim 26 on lines 2-21) and satisfies the conditions thereof  “2.30   <  f5/d4w  < 3.60”; 
                                                                                    “0.052  <  (-f2/ft  < 0.150”; and 
                                                                                   “32.96  <  ft * ft/ {(-f4) * d3t}  <  59.21” 
is disclosed in the art as can be seen in the combination of the mentioned US Publications; however, the combination of arts provided from the mentioned US Publications does not disclose a zoom lens having all mentioned features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872